                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

                                               :
  SECURITIES AND EXCHANGE                      :   Civ. No. 15-8173 (KM)
  COMMISSION,                                  :
                                               :
                              Plaintiff,       :          OPINION
                                               :
  v.                                           :
                                               :
  CHRISTOPHER BROGDON,                         :
                                               :
                     Defendant,                :
  and                                          :
                                               :
  CONNIE BROGDON, et al.,                      :

                    Relief Defendants.


MCNULTY, U.S.D.J.,

        The Court has entered final judgment against defendant Christopher
Brogdon and relief defendant Connie Brogdon (collectively, “the Brogdons”),
resulting in the defendants owing some $48 million in disgorgement. (DE 543.)
The judgment, entered on January 17, 2020, was payable within 30 days. A
substantial portion of the judgment remains unpaid. Plaintiff, the Securities
and Exchange Commission (“SEC”), has since sought to execute on its
judgment by means of, inter alia, writs of garnishment on a variety of entities.
This opinion addresses motions filed by the SEC requesting that the Court
enter certain orders in support of execution of judgment.
        For the reasons discussed below, the SEC’s motions are GRANTED.
        I.    PROCEDURAL HISTORY
        Familiarity with the convoluted history of this matter is assumed. On
January 17, 2020, the Court entered final judgment against the defendants in
the amount of approximately $48 million. (DE 543.) The Court then issued


                                           1
writs of garnishment against numerous LLCs which are either owned by the
defendants or in which the defendants have an interest. (See, e.g., DE 586–
607, 639–43.) Many of the garnishees and the defendants objected to the writs,
but I denied those objections. (See DE 584, 632.) The Brogdons have appealed
the denial of those objections to the U.S. Court of Appeals for the Third Circuit.
      The SEC then filed motions for turnover, vacatur, and an order
forbidding transfer of certain funds (DE 661), as well as a motion for a charging
order (DE 666). The Brogdons oppose those motions, which are now fully
briefed.
      II.   SEC’S MOTION FOR AN ORDER FOR TURNOVER, FORBIDDING
            THE TRANSFER OF CERTAIN ASSETS, AND VACATUR

      A. Agreed Relief
      I first note some limited areas of agreement between the parties. The SEC
has requested that the court vacate the writs against Joroby Consulting, LLC
(DE 565), Whig Troy, LLC (DE 566), and Regions Bank (DE 641), and to vacate
the writ against Calton & Associates, Inc. (DE 575) once Calton has paid the
SEC $13.50. (Turnover Mot. at 14–15.) The Brogdons consent. (Turnover Opp.
at 14.) I therefore vacate those writs. The parties also have stipulated to the
disposition of certain funds held in accounts at garnishees StoneX Financial
Inc. and UBS Financial Services, Inc., which I approved, (DE 672.)
      The SEC also requests, however, that I enter a turnover order and an
order forbidding the transfer of certain assets. The Brogdons do not consent to
those requests.
      B. Turnover Order
      Federal Rule of Civil Procedure 69 states that “[t]he procedure on
execution—and in proceedings supplementary to and in aid of judgment or
execution—must accord with the procedure of the state where the court is
located, but a federal statute governs to the extent it applies.” Rule 69 “does
not require strict adherence to state procedural law,” Mitchell v. Lyons
Professional Services, Inc., 727 F. Supp. 2d 120, 121 (E.D.N.Y. 2010), and
“[s]ubstantial compliance with state procedures may [therefore] be sufficient,”

                                         2
LNC Invest. Inc. v. Democratic Repub. of Congo, 69 F. Supp. 2d 607, 611 (D.
Del. 1999).
      One such state procedure is found in N.J. Stat. Ann. § 2A:17-63:
      After a levy upon a debt due or accruing to the judgment debtor
      from a third person, herein called the garnishee, the court may
      upon notice to the garnishee and the judgment debtor, and if the
      garnishee admits the debt, direct the debt, to an amount not
      exceeding the sum sufficient to satisfy the execution, to be paid to
      the officer holding the execution or to the receiver appointed by the
      court, either in 1 payment or in installments as the court may
      deem just.
Thus, I am authorized under New Jersey law to direct garnishees to pay the
debt either as a lump sum or in installments.
              1. Turnover of money owed as debts to the Brogdons
      The SEC identifies garnishees Brogdon Family LLC, Marsh Pointe
Management LLC, 1 Chatahoochee Nursing, LLC, Williams Street Nursing, LLC,
and Harris Frank LLC as collectively holding over $5 million owed to Brogdons
and requests that they be issued an order directing them to turn over those
funds.
      The Brogdons object that I cannot order the garnishees to pay because
the SEC has “no more rights than [the Brogdons] had” and that, at least for
some of the garnishees, the Brogdons had no contractual or other entitlement
to compel a lump sum distribution. Specifically, they note that the Brogdon
Family LLC’s operating agreement restricts distributions to “Net Income for any
Fiscal Year” (Turnover Opp. at 5); Harris Frank’s operating agreement requires
Board of Management approval for distributions (id. at 6); and the Brogdon
Family and other Georgia LLCs are prohibited by law from making distributions
that would render them insolvent under O.C.G.A. § 14-11-40 (id.).
      The Brogdons’ claim based on their inability to compel lump sum
distributions is unpersuasive. As the SEC explains, Brogdon Family LLC,


      1 The parties submitted a consent order correcting Marsh Pointe’s submission
indicating that it owed a liability to the Brogdons—in fact, it does not owe the
Brogdons any money.
                                         3
Harris Frank, Chattahoochee Nursing LLC, and Williams Street Nursing LLC
collectively owe the Brogdons $4.4 million in debt. The provisions in those
entities’ operating agreements, and the Georgia law the Brogdons cite, apply to
distributions, not debt repayments. The entities can therefore repay the debt
owed to the Brogdons; a turnover order is therefore appropriate.
      The Brogdon Family LLC objects that it cannot afford to repay its debt
because it in turn is owed $7 million by St. Simons Healthcare LLC, which in
turn is owed that money by issuers, which in turn have no remaining money
because they paid the money to the monitorship after they sold their facilities.
The LLC further argues that the SEC would enjoy an unfair double recovery if
the LLC paid the money, because the SEC already received the money from the
issuers when they sold their facilities.
      As the SEC explains, however, there is no evidence that the Brogdon
Family LLC’s obligation to pay the Brogdons the money owed was predicated on
the continued existence of a revenue stream from St. Simons Healthcare LLC.
There is also good reason to be skeptical of the Brogdon Family LLC’s
protestations that it cannot possibly pay the debt without receiving money from
St. Simons Healthcare. The SEC notes that the LLC continues to receive
millions of dollars a year from a variety of other revenue streams, including
contributions from the Brogdons themselves. There is simply no reason to
relieve the LLC of any obligation to repay simply because one of its expected
sources of income has vanished.
      Nor would a double recovery result from requiring the Brogdon Family
LLC to pay the amount that it owes the Brogdons to the SEC instead. The
Brogdons are very far from satisfying the judgment against them. The SEC may
recover on its judgment from income streams due to the Brogdons, irrespective
of how the Brogdons choose to earmark them. Cash, as the saying goes, is
fungible.
      None of the entities have provided any reason why they cannot repay the
debt in a lump sum. I thus direct that they turn over the amount owed to the
Brogdons in a single payment.
                                           4
      2. Directed Sale of Stocks Held by Garnishee StoneX
      The Court has previously ordered the sale of certain StoneX securities,
pursuant to a stipulation between the parties. (DE 672.) That stipulation,
however, addressed only a portion of the StoneX stock. The SEC now seeks a
sale of the remaining shares. The Brogdons assert that the remainder of
StoneX’s stock should be sold at a later date, arguing that this would be more
economically and commercially reasonable. The SEC, however, demands that
the stock be sold now.
      There is no economic and commercial reasonability test for the timing of
a judgment creditor’s efforts to collect money to which it is concededly entitled.
If the SEC wishes to compel a sale of the StoneX stock now, it is entitled to an
order to that effect. I will order the sale of the remaining StoneX stock.
      C. Order Forbidding Transfer of Certain Assets
      N.J. Stat. Ann. § 2A:17-65 permits the court to enter an order forbidding
transfer or other disposition of property:
      In aid of execution, the Superior Court upon proof by the oath of
      the party or his or its agent or attorney or of any other person,
      showing facts establishing that the judgment creditor has property
      or any person owes him or it, or holds money or property in
      possession or action in trust for him or it, or for his or its use over
      and above such property as is exempt or reserved by law, may
      make an order forbidding the payment of such debt, or the transfer
      of such property or money by or to such debtor, or any third
      person until the further order of the court.

            1. Connie Brogdon’s IRAs
      Connie Brogdon has approximately $66,000 in individual retirement
accounts maintained at two garnishee institutions: UBS Financial Services,
Inc. and StoneX.
      N.J. Stat. Ann. § 25:1-1 specifically governs applications for turnover of
certain funds held in trust:
   a. Except as provided in subsection b. of this section, every deed of
      gift and every conveyance, transfer and assignment of goods,
      chattels or things in action, made in trust for the use of the person
      making the same, shall be void as against creditors.

                                         5
   b. Notwithstanding the provisions of any other law to the contrary,
      any property held in a qualifying trust . . . shall be exempt from all
      claims of creditors . . . except that:

      (1) no exemption shall be allowed for any preferences or fraudulent
      conveyances made in violation of the “Uniform Fraudulent Transfer
      Act,” R.S.25:2-20 et seq., or any other State or federal law . . . .

Thus, money held in trust, even if ordinarily protected from creditors, is not
protected if it is in the trust as a result of a fraudulent conveyance. That
fraudulent-conveyance exception in subsection (b)(1) has been held by New
Jersey courts to apply to IRAs. Gilchinsky v. Nat’l Westminster Bank N.J., 159
N.J. 463, 473–74 (N.J. 1999).
      The SEC asks that I enter an order pursuant to N.J. Stat. Ann. § 2A:17-
65 limiting the transfer—essentially, freezing—the funds in Connie Brogdon’s
IRA accounts. The Brogdons counter that no such order preserving the funds
for the SEC’s benefit is appropriate, because those IRA funds are exempt from
garnishment under ERISA. They cite an ERISA provision, 29 U.S.C. §
1056(d)(1), which states that retirement plans “shall provide that benefits
provided under the plan may not be assigned or alienated.” This section, they
argue, has been held by at least one New Jersey court to bar garnishment of
retirement funds. (Turnover Opp. at 12 (quoting Biles v. Biles, 163 N.J. Super.
49, 52 (Ch. Div. 1978)).)
      The SEC does not directly counter this ERISA argument, but sidesteps it.
The SEC argues only (a) that the Court may discard state law exemptions, and
(b) that in any event, N.J. Stat. Ann. § 25:1-1(b)(1) authorizes garnishment of
funds that arrived in the IRA via a fraudulent conveyance.
      Examining the Brogdons’ ERISA argument, I come away with a mix of
conclusions. Yes, there is good authority for the proposition that 29 U.S.C. §
1056(d)(1) has the effect of barring garnishment, even if the account was the
result of a fraudulent transfer, because courts are loath to imply exceptions.
See United Metal Products Corp. v. National Bank of Detroit, 811 F.2d 297, 300
(6th Cir. 1987) (“[W]hether an exception should be created [to § 1056] is a
                                         6
question for legislative rather than judicial judgment.”). The anti-alienation
provisions of Section 1056(d)(1), however, apply to an employee retirement
account; they do not apply to an individual retirement account, i.e., an IRA like
this one. See Patterson v. Shumate, 504 U.S. 753, 763 (1992) (citing 29 U.S.C. §
1051(6) (which exempts from “this part,” which includes § 1056(d)(1),
“individual retirement accounts”)).
      I thus reject the Brogdons’ argument that the funds should not be frozen
because they would not be available for satisfaction of judgment under the
ERISA anti-alienation provision, 29 U.S.C. § 1056(d)(1). That being the case, I
default to state law, N.J. Stat. Ann. § 25:1-1(b)(1), which would not bar
garnishment of funds in an IRA as the result of a fraudulent transfer. I will
therefore grant an order forbidding the further transfer of the funds in Connie
Brogdon’s IRA account.
            2. LLC distributions
      The SEC also seeks an order forbidding the transfer of funds held by GA
Tenn Nursing, LLC. GA Tenn Nursing states that it has segregated
distributions payable to the Brogdons and is holding those funds in escrow.
The Brogdons claim that an order freezing the funds would therefore be
redundant, since those funds are subject to writs of garnishment. The SEC also
seeks such an order against all of the other LLCs in the event that they should
declare a distribution for the defendants’ benefit in the future.
      An order forbidding the transfer of such funds appears to be a prudent
precaution. If the only objection is that it is redundant due to the writs of
garnishment, then it cannot harm any party. I will thus issue the SEC’s
requested order.
      D. Garnishment Priority Regarding Piedmont Bank
      Piedmont Bank has responded to the SEC stating that accounts due to
the Brogdons are currently being garnished. The SEC seeks an order for
turnover of such funds. The question, say the Brogdons, is one of priority, and
a declaration of priority would be premature.


                                         7
      N.J. Stat. Ann. § 2A:17-52(a) states that debt garnishments will be
“satisfied in the order of priority in which such executions are presented.” The
Brogdons object to the Court’s entering any order of priority, at least until their
pending appeal before the Third Circuit is resolved. They do not, however, point
to the existence of any stay pending appeal.
      As the SEC notes, if Piedmont is required to pay other judgments with
higher priority and it is unable to pay the SEC after making those other
payments, the turnover order will have no effect. On the other hand, if
Piedmont has funds which can be paid to the SEC, then the turnover order
would have an effect. Neither scenario, however, implicates the appropriateness
of entering a turnover order. In issuing such an order, I do not prejudge the
relative priority of the various garnishments with which Piedmont Bank may be
required to comply.
      III.   SEC’S MOTION FOR A CHARGING ORDER
      The SEC moves for a charging order against a number of companies
which were identified in an “Entity Activity Report” submitted by the Brogdons’
tax preparer. The entities against which the SEC seeks the order are listed at
DE 666-2. (See also Ex. A to the Charging Order accompanying this Opinion.)
      N.J. Stat. Ann. § 42:2C-43 states:
      On application by a judgment creditor of a member, a court may
      charge the transferable interest of the member with payment of the
      unsatisfied amount of the judgment with interest. To the extent so
      charged, the judgment creditor has only the rights of an assignee
      of the limited liability company interest. An action by a court
      pursuant to this section does not deprive any member of the
      benefit of any exemption laws applicable to his transferable
      interest.

Thus, under this provision, I am authorized to issue an order charging these
entities with the amount they might transfer to a judgment creditor.




                                         8
      The SEC seeks a charging order against 60 entities listed in DE 666-2. 2
The Brogdons raise a number of objections: (A) this Court lacks personal
jurisdiction over the garnished entities; (B) N.J. Stat. Ann. § 42:2C-43 does not
authorize charging orders against limited liability companies which are not
organized under New Jersey law; (C) the Brogdons have not received
distributions from many of the listed entities; (D) many of the entities have
already been sold; (E) some of the entities have filed in bankruptcy and are in
the process of working through a Chapter 11 plan; (F) the Brogdons do not
have an ownership interest in many of the listed entities.
      For the reasons stated below, I reject all of these arguments. The SEC’s
motion for a charging order is therefore GRANTED.

      A. Whether the Court Has Personal Jurisdiction Over the Garnishee
         Entities

      The Brogdons assert that I lack personal jurisdiction over the entities
listed in DE 666-2. They cite Steamfitters Union Loc. 420 Welfare Fund v. Direct
Air, LLC, 2020 WL 6131163 (E.D. Pa. Oct. 19, 2020), where the court
concluded it could not issue a charging order on a Pennsylvanian’s transferable
interests held by New Jersey LLCs which did not have minimum contacts with
Pennsylvania. The court reasoned that it needed personal jurisdiction over the
entities, and not just the Pennsylvania member who had an interest in the
entities, to issue the charging order. Id. at *3. The Brogdons argue that the
entities in DE 666-2 are not formed under New Jersey law, are not physically
present in New Jersey, have no contacts with New Jersey, do no business in
this State, and do not sell products that enter New Jersey’s stream of
commerce.
      District courts appear to have split on this issue. Contrary to
Steamfitters, other courts have exercised jurisdiction over foreign LLCs for the
purpose of a charging order, finding it sufficient that they possessed


      2   The SEC has withdrawn its request for a charging order against one entity on
the list, Bama Oaks Retirement LLC. (DE 673.)
                                           9
jurisdiction over the member whose interest was sought to be charged. See,
e.g., Oberg v. Lowe, 2021 WL 495043 (D. Kan. Jan. 4, 2021); German American
Capital Corporation v. Morehouse, 2017 WL 3411941 (D. Md. Aug. 4, 2017). I
tend to agree, but it is not necessary to resolve this legal dispute. As courts
have repeatedly stated, “personal jurisdiction represents a restriction on
judicial power as a matter of individual liberty,” Synthes, Inc. v. Marotta, 281
F.R.D. 217, 229 (E.D. Pa. 2012) (citing Ins. Corp. of Ireland, Ltd. v. Compagnie
des Bauxites de Guinee, 456 U.S. 694, 702–03 (1982). “Given the individual
nature of this right, many courts have found that a defendant lacks standing to
raise absence of personal jurisdiction on behalf of proposed co-defendants.” Id.
(citing SmithKline Beecham v. Geneva Pharms., 287 F. Supp. 2d 576, 580 n.7
(E.D. Pa. 2002)).
      As in the cited cases, the Brogdons are attempting to assert lack of
personal jurisdiction on behalf of a non-objecting third party. None of the
entities in DE 666-2 have lodged an objection to garnishment based on this
Court’s lacking personal jurisdiction over them. The Brogdons do not hazard
any basis for asserting these entities’ rights, but purport to make this
argument in their own right. (See Charging Opp. at 1 (“Defendant Christopher
Freeman Brogdon and Relief Defendant Connie Brogdon . . . file this
response”). Since the Brogdons lack standing to raise this defense on behalf of
the entities, I reject their argument without reaching the merits of the personal
jurisdiction issue.
      B. N.J. Stat. Ann. § 42:2C-43
      The Brogdons argue that N.J. Stat. Ann. § 42:2C-43 does not authorize
the issuance of a charging order against LLCs which were not established in
New Jersey. Their argument goes like this: N.J. Stat. Ann. § 42:2C-43 permits
an application for a charging order by a judgment creditor of a “member”; a
“member” is defined in the statute as a “person that has become a member of a
limited liability company”; a “limited liability company” is defined in the statute
as “an entity formed under this act,” “except in the phrase ‘foreign limited


                                        10
liability company’”; and “[f]oreign limited liability company’ [is defined as] an
unincorporated entity formed under the law of a jurisdiction other than this
State and denominated by that law as a limited liability company.” N.J. Stat.
Ann. § 42:2C-2. The Brogdons reason that the definition of “limited liability
company” specifically excludes “foreign limited liability company”; the term
“members” therefore cannot include membership in a foreign liability company;
and that therefore, N.J. Stat. Ann. § 42:2C-43 does not permit a charging order
against a foreign LLC.
      I find it unlikely that the statutory definitional provision “except in the
phrase ‘foreign limited liability company’” was intended to limit New Jersey
courts from issuing charging orders where appropriate against foreign limited
liability companies. While New Jersey authority is lacking, I consider case law
from other states which, like New Jersey, have based their local statutes on the
Uniform Limited Liability Company Act. 3
      For example, in Vision Marketing Resources, Inc. v. McMillin Group, LLC,
the District of Kansas considered a Kansas statute which, like N.J. Stat. Ann. §
42:2C-2, limited the definition of “limited liability company” to companies
“formed under the laws of the state of Kansas,” and thus “suggest[ed] . . . that
a court does not have authority to issue a charging order against the interests
in LLCs formed under another state’s law.” 2015 WL 4390071 at *6 (D. Kan.
July 15, 2015). The court noted that this apparent gap is a recognized “foreign
LLC ‘glitch’ in the Revised Uniform Limited Liability Company Act.” Id.
      Vision Marketing, however, ultimately concluded that this apparent
“glitch” did not bar the issuance of charging orders against interests in non-
Kansas LLCs. Id. It reasoned that “the purpose of a charging order . . . is to
execute or collect upon a judgment,” and that “[l]imiting the issuance of
charging orders under [the Kansas statute] to judgment debtor interests in
Kansas-formed LLCs would . . . significantly hinder a judgment creditor in

3      See All Saints University of Medicine Aruba v. Chilana, 2012 WL 6652510 at *11
n.9 (App. Div. Dec. 24, 2012) (recognizing that the New Jersey statute is adopted from
the Uniform Act).
                                          11
Kansas from attempting to collect its judgment from a debtor with interests in
foreign LLCs. The judgment creditor would be forced to investigate where each
LLC was formed and seek a charging order against the debtor’s interest in each
of those states.” Id. The court reasoned that “the Kansas legislature likely did
not intend such a result, which could significantly hinder the ability of a
judgment creditor to collect its judgments.” Id. Other courts have tended to
agree with the Vision Marketing approach, see Morehouse, 2017 WL 3411941 at
*1 (noting the “absence of any language specifically barring the entry of
charging orders against foreign limited liability companies”). Still, as the
Brogdons note, there is judicial authority for their interpretation. See McElroy
v. Sumrall, 2021 WL 1741850 at *1–2 (S.D. Ala. May 3, 2021) (“the defined term
“limited liability company” excludes foreign LLC[]s and thus limits the range of
entities subject to charging orders to domestic LLCs”).
      It is possible to design a contraption whereby one presses the definitional
button at one end, and a bar on out-of-state charging orders emerges from the
other. Like the Vision Marketing court, I am persuaded that the New Jersey
legislature, in enacting the definitional section, did not intend that result. Such
an interpretation would hobble litigants’ ability to collect on judgments by
requiring that they travel all over the country to obtain charging orders in every
state where there is an LLC in which a judgment debtor (who is, by definition,
subject to the court’s power) might have a transferable interest. Such a result
is not so much as hinted at in New Jersey’s charging order statute. It is
inconsistent with the purpose of a charging order, which is to collect upon a
judgment, and inconsistent with the New Jersey legislature’s direction in N.J.
Stat. Ann. § 42:2C-7 that the charging order statute be read in conjunction
with “principles of law and equity.” As the SEC notes, equity does not favor an
interpretation under which the Brogdons may shelter assets within a maze of
foreign LLCs, frustrating the collection of the SEC’s judgment.
      Even if I conceded the Brogdons’ technical point regarding the
interpretation of New Jersey’s charging order statute, I would not necessarily


                                         12
be bound by it. Substantial, not perfect, compliance with state law is sufficient
under Federal Rule 69. Arnold v. Blast Intermediate Unit 17, 843 F.2d 122, 125
(3d Cir. 1988). The public interest in the SEC’s fulfillment of its antifraud
mission weighs against confining the district court’s broad authority in a state-
law “procedural straitjacket.” United States v. Kincaid, 811 F. App’x 362, 365
(7th Cir. 2020) (quoting Resolution Tr. Corp. v. Ruggiero, 994 F.2d 1221, 1226–
27 (7th Cir. 1993)).
      I therefore authorize the issuance of these charging orders against non-
New Jersey LLCs, pursuant to the authority of N.J. Stat. Ann. § 42:2C-43, as
well as Fed. R. Civ. P. 69.
      C. Whether the Brogdons are Receiving Income from the Entities
      The Brogdons argue that they have not received cash distributions from
many of the entities and that where they did receive cash distrbutions they
paid those distributions to the monitorship plan. That is not, however, a reason
to deny issuance of the charging order. As the SEC notes, whether the
Brogdons are currently receiving distributions, they might have a transferable
interest in the entities which could result in distributions in the future.
      D. Whether the Entities’ Assets Have Been Sold
      The Brogdons assert that a number of entities have already sold their
assets and that the proceeds of the sale went to pay the monitorship plan. They
claim the entities will not, going forward, operate as going concerns in which
the Brogdons have an interest. If that is the case, then the entities will have no
transferable interest to which the order would apply; if it is not, then a
charging order is appropriate and potentially efficacious. I thus do not regard
this objection as a reason to refrain from issuance of an order.
      E. A Charging Order Against Entities Which Are Currently in or Have
         Exited From Chapter 11 Bankruptcy

      The Brogdons assert that a number of the entities in DE 666-2 have
exited from bankruptcy through an approved Chapter 11 plan which bars the
Brogdons from recovering distributions. Thus the SEC, they argue, would be
similarly barred. The entities to which they refer are Ban NH, LLC, Oak Lake,
                                        13
LLC, Kenmetal, LLC, and Senior NH, LLC. The Brogdons assert that the
proceeds of those four entities are to be deposited in a distribution fund to
make payments provided for in their Chapter 11 plans and so they cannot be
subject to a charging order.
      As the SEC points out, the Brogdons do not make clear whether they
have a continuing interest in the entities which have passed through
bankruptcy. A charging order will not upend the entities’ Chapter 11 plans—all
it will do is direct that any distributions for the benefit of the Brogdons,
whatever they are, will instead be paid to the SEC. I thus reject this objection.
      F. Whether the Brogdons Have Ownership Interests in Three of the
         Entities

      The Brogdons disclaim any ownership of three of the 60 entities: River
Willows NH, LLC (which the Brogdons claim they have no interest in and were
not aware of); Oklahoma Investors, LLC (which they claim they have no
ownership interest in); and “East Lake Space” (which they claim is not an entity
at all, but rather a leased space behind a restaurant).
      The SEC, however, explains that all three alleged entities were identified
as entities in which the Brogdons have an ownership interest in the Brogdons’
tax returns. (Charging Order Reply at 7–8.) I will thus grant the charging order.
As the SEC notes, they are in the process of obtaining the Brogdons’
underlying 2020 tax information, which may shed light on the issue of the
Brogdons’ continued ownership of these entities and whether East Lake Space
exists as a separate entity. Should those documents or any other information
indicate that the Brogdons are correct, the charging order can be vacated on a
proper application.




                                         14
      IV.   CONCLUSION
      I therefore GRANT the SEC’s motions for turnover, forbidding transfer of
funds, vacatur, and for a charging order.



                                            /s/ Kevin McNulty
                                            _____________________________
                                            KEVIN MCNULTY
                                            United States District Judge




                                       15
